Douglas, J.,
concurring. I concur in the well-reasoned opinion of Justice Brown. I write separately to express my concern in two areas.
First, I am concerned that the standard we set today may, in the minds of some, be confusing when considered or compared with the other standards enunciated. I fear that the standard set forth will be used to make unfair subjective decisions in determining what “weight” category to use in reviewing specific evidence. It should be emphasized that the standard set is the one which must be used by a school board in evaluating a referee’s findings of fact.
Of greater import is my second concern. It appears that we have forgotten the wording given to us by the General Assembly in R.C. 3319.16 in relation to the facts and complete record of the case before us. In pertinent part, R.C. 3319.16 states: “[t]he contract of a teacher may not be terminated except for gross inefficiency or immorality; for willful and persistent violations of reasonable regulations of the board of education; or for other good and just cause. * * *” (Emphasis added.)
The only “evidence” in this case is that which was presented to the referee. With reference to that evidence, the referee made the findings of fact as set forth in fn. 2 of the majority opinion. It would take more than just a stretching of the imagination to conclude that the evidence of record could be equated to gross inefficiency, immorality, willful and persistent violations of reasonable regulations or “other good or just cause” which, in my judgment, must be some form of gross inefficiency or immorality-
Accordingly, considering the strictures of the statute and the record before us, the better procedure would be to enter final judgment for the appellant.
Sweeney, J., concurs in the foregoing opinion.